DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
1.  The change to the TITLE is entered.
2.  The double patenting rejection is still on record since the amended claims still read on the parent claims (ie. the rejection includes prior art that can modify the parent’s claims such that they recite the same concepts).
3.  The amendment is appreciated (this topic was discussed in the recent interview).
4.  For clarity:  The independent claims include alternate language that put forth A or B or C possibilities but “A” has multiple requirements, ie. A = A1 and A2.
So the claim really reads as A1/A2 or B or C.
For example, claim 1 requires one/more Group IDs and an identity of the AP (A1/A2) OR an indication or the AP (B) OR a combination of them (C).
Same for an AP manufacturer, an AP model (A1/A2) or a chip model (B) or combination thereof (C).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

ii.  Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,694,581 in view of Li et al. US 2011/0111745, Mateski et al. US 8,674,877 and Mathur et al. US 6,671,745 and Eruchimovitch et al. US 2010/0273418.
US Patent No. 10.694,581 teaches the entire claim set except that it is silent on the detailed designs of the dependent claims, such as:
information corresponding to a reference grid with a signal characteristics for a first AP of the first plurality of APs, grid points of the plurality of grid points is associated with a second AP of the first plurality of APs, a bounding box, the bounding box defining first and second reference axes that intersect, and wherein each of the one or more grid points has a coordinate based on the first and second reference axes, arranged according to rows and columns, wherein each row is parallel to the first reference axis and each column is parallel to the second reference axis, a local coordinate with respect to the reference grid, and wherein the reference grid is defined with respect to a fixed point, the fixed point has at least one of an absolute geographic coordinate or a specified civic location,  AND wherein the one or more grid points have at least one of a common grid point spacing, common grid origin, and a common grid orientation.
Li et al. US 2011/0111745, Mateski et al. US 8,674,877, Mathur et al. US 6,671,745 and Eruchimovitch et al. US 2010/0273418 were added to teach these specific design details (See the rejection below).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify US patent 10,694,581, such that it has information corresponding to a reference grid with a signal characteristics for a first AP of the first plurality of APs, grid points of the plurality of grid points is associated with a second AP of the first plurality of APs, a bounding box, the bounding box defining first and second reference axes that intersect, and wherein each of the one or more grid points has a coordinate based on the first and second reference axes, arranged according to rows and columns, wherein each row is parallel to the first reference axis and each column is parallel to the second reference axis, a local coordinate with respect to the reference grid, and wherein the reference grid is defined with respect to a fixed point, the fixed point has at least one of an absolute geographic coordinate or a specified civic location,  AND wherein the one or more grid points have at least one of a common grid point spacing, common grid origin, and a common grid orientation, to provide the ability to support a reference grid of signal characteristics arranged in a specific row/column and using a common grid spacing/origin/orientation manner with at least absolute geographic coordinates/civiic location to assist the mobile with position/location information.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA) and further in view of Li et al. US 2011/0111745, Mateski et al. US 8,674,877 and Mathur et al. US 6,671,745.
As per claim 1, the AAPA teaches a method for providing assistance data corresponding to a first plurality of access points (APs) – See Para’s #5 thru #8 below, comprising: 
the mobile device (Para #5 teaches the BTS providing signals transmitted from cellular base stations that are useful for obtaining an accurate location fix for the mobile device):
[0005] In indoor environments, such as a shopping mall, airport, sports 
arena, convention center, museum, hospital, office building, etc., terrestrial-based approaches making use of signals transmitted from cellular base stations (BSs) and/or wireless local area network (WLAN) access points (APs) are generally more useful for obtaining an accurate location fix for a mobile device. The mobile device observes and measures signals sent from BSs and/or APs. Different types of measurements may be obtained by a mobile device such as RSSI (Received Signal Strength Indication) and RTT (Round-trip Time). Such measurements may allow the mobile device or a separate location server to estimate the distance of the mobile device to each BS and/or AP. The mobile device or a location server may then estimate the location of the mobile device, based on the distances to different BSs and/or APs and the known locations of the BSs and/or APs. [0006] In another example, the mobile device may compare the measured signal strength from each BS or AP to a grid of signal strength data providing the expected (e.g., calculated or previously measured) signal strength from each BS or AP at different locations. The mobile device may then determine its location, using a process such as pattern matching, by finding a particular location for which the expected signal strengths for a number of BSs and/or APs most closely match the signal strengths measured by the mobile device. An advantage of this approach is that the locations of the BSs and/or APs may not need to be known - just the locations where signals from the BSs and/or APs can be received with different expected signal strengths. 
wherein the information indicative of at least one characteristic that is common among the all AP’s of the
[0008] A second problem with BS and/or AP-based location approaches is 
that other data associated with BSs and APs may need to be provided to a mobile device (e.g., by a location server) in addition to or instead of a heat map for each BS and/or AP. Such other data may comprise information concerning the coverage area of each AP or BS (e.g., the geographic boundary of the coverage area), the type of coverage area (e.g., whether indoors, outdoors or partly indoors and partly outdoors) and other characteristics of each AP or BS such as the manufacturer of the BS or AP or the type of BS or AP (e.g., whether conforming to IEEE 802.11 WiFi standards or Bluetooth). Such other data may also consume significant signaling, processing and storage if not transferred to a mobile device in an efficient compact form. Moreover, such additional data may require configuration in a network server (e.g., a location server) which may lead to an excessive amountKTS Ref. No. 1192974 3 Qualcomm Ref. No. 134900U2D 1 C1of operator time to perform the configuration which in turn may cause various configuration errors when the data is configured for each of a large number of APs and/or BSs. 

But is silent on 
receiving a request from a mobile device for the assistance data, wherein the assistance data relates to at least one AP of the plurality of APs, and the request includes: one or more group identifiers (IDs) previously received by the mobile device, an identity of the at least one AP, or an indication of an approximate location of the mobile device, or a combination thereof; responsive to receiving the request,
the first group data being associated with a first group identifier (ID); and 
the group ID is assigned to each AP of the plurality of APs, and the information indicative of the at least one characteristic comprises an identification of: an AP manufacturer, an AP model, a chip manufacturer, or a chip model, or a combination thereof;
providing the first group ID and a set of AP-specific information for at least one of the first plurality of APs;
With regard to “..information indicative of least one characteristic that is common among all APs of a ID, the group ID is assigned to each AP of the plurality of APs,..”, and “..information indicative of least one characteristic that is common among all APs of a ID..” at least Li et al. US 2011/0111745 teaches that a group of base stations can share a common group identifier, which reads on the limitations:
[0047] As used herein, a "closed subscription group ID" (CSGID) is a common identifier used by a group of femto-base stations belonging to the same closed subscription group (CSG). 
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the AAPA, such that information indicative of least one characteristic that is common among all APs of a ID, the group ID is assigned to each AP of the plurality of APs,..”, and “..information indicative of least one characteristic that is common among all APs of a ID, to provide the ability to use both common characteristic information regarding at least a Group IP, to correlate them to a location (for location assistance). 
With regard to “..receiving a request from a mobile device for the assistance data, wherein the assistance data relates to at least one AP of the plurality of APs, and the request includes: one or more group identifiers (IDs) previously received by the mobile device, an identity of the at least one AP, or an indication of an approximate location of the mobile device, or a combination thereof; responsive to receiving the request”, the examiner notes that Mateski et al. US 8,674,877 teaches that a request can be made by a mobile device for location assistance information where the request includes it’s current location and then the network can provide that location assistance information (eg. current ephemeris data, etc.) to said mobile – clearly the request inclues the UE’s current location since assistance data is sent as inherently based on the UE’s current location:
(32) In the examples above, the determination regarding whether the stored ephemeris data can be used to respond to a current location assistance request from a device, is based upon the relationship between the time and location of the current request  (C6, L24-28) 
(31) If the ephemeris data in satellite ephemeris database system 350 is not within the validity period or does not have a sufficiently close spatial relationship to the location of the request, satellite ephemeris database system 350 transfers the position assistance request to PDE 380 through PDSN 360 and Internet 370. PDE 380 then transmits a response including current ephemeris data for the location associated with the request. In addition to being sent to wireless communication device 302, this new ephemeris data is stored in satellite ephemeris database system 350 to potentially be used to respond to future location assistance requests.  (C6, L13-23)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it receives a request from a mobile device for the assistance data, wherein the assistance data relates to at least one AP of the plurality of APs, and the request includes: one or more group identifiers (IDs) previously received by the mobile device, an identity of the at least one AP, or an indication of an approximate location of the mobile device, or a combination thereof; responsive to receiving the request, to provide the ability for the UE to be able to request assistance data based based on its current location (so that the assistance data can be precise to that particular current location).
With regard to “…and the information indicative of the at least one characteristic comprises an identification of: an AP manufacturer, an AP model, a chip manufacturer, or a chip model, or a combination thereof…”, at least Mathur et al. US 6,671,745 teaches a positioning device that supports use of a manufactuer’s name of the positioning device, a chip model, etc. in support of a positioning/location process:
[from claim 21]:  A method as recited in claim 15, wherein the positioning device profile includes at least one of a positioning device  mode, an operational mode, a correction status, a maximum age limit, a quantity of data provided by the positioning device , a quantity of applications using the positioning device, a communications port used by the positioning device, a manufacturer's name of the positioning device , and a chip model of the positioning device .
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that information indicative of least one characteristic that is common among all APs of a 

As per claim 9, this claim is rejected in its entirety as per the rejection of claim 1, note further that the AAPA teaches a communication subsystem, a memory; and a processor communicatively coupled to the communication subsystem and the memory (The AAPA teaches both BS’s/AP’s which inherently have communication subsystems such as transceivers AND memory and processor(s) to function and support user transmissions.  Furthermore, the AAPA teachs mobile devices which have similar transceivers and memory/processor(s)).
	See also Li, Mateski and Mathur regarding the other missing limitations regarding the other limitations.
claim 17, this claim is rejected in its entirety as per the rejection of claim 1, note further that the AAPA and Li, Mateski and Mathur teach a method the steps required to perform the functions/processes outlined in the claim (AAPA teaches the overall method as to how one performs the functions/processes.
	See also Li, Mateski and Mathur regarding the other missing limitations regarding the other limitations.


As per claim 23, this claim is rejected in its entirety as per the rejection of claim 1, note further that the AAPA teaches a transceiver, a memory; and a processor communicatively coupled to the communication subsystem and the memory (The AAPA teaches both BS’s/AP’s which inherently have communication subsystems such as transceivers AND memory and processor(s) to function and support user transmissions.  Furthermore, the AAPA teachs mobile devices which have similar transceivers and memory/processor(s)).
	See also Li and Mateski and Mathur regarding the other missing limitations regarding the other limitations.


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Applicant’s Admitted Prior Art (AAPA)/Narayanan/Mateski/Mathur and further in view of Eruchimovitch et al. US 2010/0273418
As per claims 2, 10, 18 and 24 The AAPA teaches claim 1/9/17/23,
wherein the first group data comprises information corresponding to a grid, wherein the grid is used in determining the set of AP-specific information, and wherein the grid comprises one or more grid points associated with a signal characteristics for a first AP of the first plurality of APs.  
[0005] In indoor environments, such as a shopping mall, airport, sports 
The mobile device observes and measures signals sent from BSs and/or APs. Different types of measurements may be obtained by a mobile device such as RSSI (Received Signal Strength Indication) and RTT (Round-trip Time). Such measurements may allow the mobile device or a separate location server to estimate the distance of the mobile device to each BS and/or AP. The mobile device or a location server may then estimate the location of the mobile device, based on the distances to different BSs and/or APs and the known locations of the BSs and/or APs. 
[0006] In another example, the mobile device may compare the measured 
signal strength from each BS or AP to a grid of signal strength data providing the expected (e.g., calculated or previously measured) signal strength from each BS or AP at different locations. The mobile device may then determine its location, using a process such as pattern matching, by finding a particular location for which the expected signal strengths for a number of BSs and/or APs most closely match the signal strengths measured by the mobile device. An advantage of this approach is that the locations of the BSs and/or APs may not need to be known - just the locations where signals from the BSs and/or APs can be received with different expected signal strengths. 
but is silent on a reference grid.  
The AAPA teaches generic “grid” and “signal strength” information but does not correlate the signal strengths to a reference grid.
At least Eruchimovitch et al. US 2010/0273418 teaches a “reference grid” (figure 2) which shows various AP’s in a specific area, ie. the AP’s are located on a similarly spaced “grid” (10meter squares) that allows one to use it as a reference to find a user’s location OR the location of other AP’s)
[0009] Exemplary embodiments are directed to systems and method for establishing positions for static nodes, in a region serviced by a short range wireless network. In accordance with an embodiment, a grid is defined for the region. The grid can be divided into a plurality of cells having a predetermined size. A plurality of static nodes associated with the short-range wireless network is capable of being placed within ones of the plurality of cells in order, for example, to establish ascertainable positions for the static nodes. A network identifier is assigned to each one of the plurality of static nodes when placed within the ones of the plurality of cells. The network identifier is associated with a standard protocol for Thus, in accordance with various exemplary embodiments, the network identifier is assigned so as to identify the node and also to represent a set of X, Y coordinates associated with a first one of the plurality of cells where the static node is located without deviating from the standard protocol such as an 802.15.4 network protocol. In the ZigBee example, the two byte shortID functions to identify the static node and to provide X and Y coordinates of the cell within which the static node is located.
[0010] In accordance with an embodiment, the network identifier is periodically broadcast from respective ones of the plurality of static nodes. The one of the plurality of cells of the grid within which a mobile node is located can then be estimated based on the respective network identifier and an additional parameter received from ones of the plurality of static nodes, such as a received signal strength indication (RSSI) associated with a signal received by the mobile node. The mobile node can, for example, compare the RSSIs received from various ones of the static nodes and estimate which of the static nodes it is closest to and then, based on the X, Y coordinates and knowledge of the cell size and parameters such as the RSSI per meter, estimate its location within one of the cells of the grid. The respective network identifier and the additional parameter can be received at the mobile station from at least one of the plurality of static nodes, whereupon a local decision can be made at the mobile station, with regard to the position of the mobile station relative to the first one of the cells based on the network identifier and the additional parameter. Information about the plurality of static nodes can be collected at a concentrator node based on the respective network identifier associated with each of the plurality of nodes. The collected information can be transferred from the concentrator node to a destination via a public network connection such as an internet connection. It should be noted that the information is collected and transferred across an application layer associated with the standard protocol. 
[0011] In accordance with an embodiment, a static node is provided for establishing positions in a region serviced by a short range wireless network. The static node can include a transceiver for transmitting and receiving communications The network identifier represents a set of X, Y coordinates associated with a respective one of a plurality of cells of a grid into which the region is divided and in which the static node is located. The X, Y coordinates are provided without deviating from the standard protocol. Each of the plurality of cells has a size defined in units, such as meters such that, for example, position estimates can easily be made. The network identifier can then be periodically broadcast by the transceiver to receiving nodes. 
 [0043] Mobile node tracking in terms of a zone location is illustrated in exemplary scenario 300 shown in FIG. 3. To track the position of a mobile node, such as M_ZED1 240 and M_ZED0 240, the positions of static nodes such as ZED1 220-ZED3 220 and ZR1 230-ZR3 230 can be established with reference to grid 101 and cells 102 as described above. Once the positions of the static nodes are established and the static nodes begin to transmit using the identifier having the X, Y coordinates of the respective cells within which the static nodes are located, the position of mobile nodes M_ZED1 240 and M_ZED0 240 can be tracked as they travel within region 200, both inside and outside boundary 110. Each of the static nodes such as ZED1 220-ZED3 220 and ZR1 230-ZR3 230 can have respective transmission ranges 221 and 231 and, for ZC 111, a transmission range 201, that may span several cells. However, since the X, Y coordinates of the cell and the cell size is known, and since a measurement such as a received signal strength indicator (RSSI) can be calibrated in terms of distance, the position of the mobile nodes M_ZED1 240 and M_ZED0 240 can be estimated based on communications from one or more nodes. It will be appreciated that the more nodes that are used for measurements, the more accurate the location estimate will be. It will also be appreciated that while nodes, such as ZED1 200-ZED3 220 and ZR1 230-ZR3 230 can transmit identifiers having X, Y coordinates of respective cells, a controller node, such as ZC 111 can also transmit an identifier having X, Y coordinates.
NOTE that Tsruya et al. US 2013/0035109, pertinent but not cited, teaches RF Fingerprinting (ie. radio maps based on signal propagation for zones in an area) and that these zones can be represented by a single point in a grid (or any type of polygon), which reads on the claim limitation as well:

	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that a reference grid is used, to provide the ability to have a reference grid/system that is uses similarly spaced areas/zones so that locations to/from the AP’s can be precisely calculated (for location assistance to the mobile).



Allowable Subject Matter
Claims 3-8, 11-16, 19-20 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs that are not taught by at least the prior art references found above, either alone or in combination.
NOTE that intervening claims are required for each/every claim above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414